July 5, 1922. The opinion of the Court was delivered by
This is an action on an insurance policy that covered an automobile that was burned. During the progress of the trial there was a very heavy rain that rendered the road impassable for the heavy truck on which the automobile was being brought to the place of trial. The defendant moved that the case be withdrawn from the jury so as to allow the defendant to have the automobile brought for the inspection of the jury, or to allow a committee of the jury to be carried to inspect the automobile. The trial Judge refused the motion on the ground that the defendant could prove the condition of the automobile by witnesses. The defendant denied that the automobile was a total loss.
I. The first assignment of error is that his Honor erred in refusing the motion. The granting or refusal of the motion was within the discretion of the trial Judge and we see no abuse of discretion.
II. The second assignment of error is "that the verdict was contradictory to the greater weight of the evidence." This Court has no jurisdiction to determine the weight of the evidence in a law case.
There was a motion for a new trial, based upon the above assignment of error, and it must be decided in the same way.
   The judgment appealed from is affirmed. *Page 150